     Case: 3:20-cr-00107-WHR Doc #: 1 Filed: 09/03/20 Page: 1 of 3 PAGEID #: 1




                                                                        9/3/20


                                                        3:20MJ414




FaceTime
Case: 3:20-cr-00107-WHR Doc #: 1 Filed: 09/03/20 Page: 2 of 3 PAGEID #: 2
Case: 3:20-cr-00107-WHR Doc #: 1 Filed: 09/03/20 Page: 3 of 3 PAGEID #: 3




                                   3rd       September
                                            
